Citation Nr: 1105647	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an extraschedular rating for the service-
connected right knee disability. 

2. Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California. 

By an April 2004 decision, the RO established service connection 
for a right knee disorder evaluated as 20 percent disabling, 
effective September 2003.  The Veteran appealed, contending that 
a higher rating was warranted.  In January 2006, the RO assigned 
a 100 percent rating, effective from March 14, 2005, for a total 
right knee replacement, with a 30 percent evaluation being 
effective from May 1, 2006.  

In September 2003, the Board assigned a 30 percent rating for the 
right knee disorder for the period from September 12, 2004, to 
March 14, 2005.  The Board remanded the issue of whether a rating 
in excess of 30 percent was warranted for the period from May 1, 
2006, for further development to include new VA examination.  

In a May 2010, the Board denied a rating in excess of 30 percent 
for the right knee disorder, from May 1, 2006, and remanded the 
newly raised issues of entitlement to an extraschedular 
evaluation and for a TDIU, as reflected on the cover page of this 
determination.  In particular, the Board remanded the claims for 
referral to the Director of Compensation and Pension Service 
(Director) for consideration of a TDIU rating and entitlement to 
an extraschedular rating in accordance with 38 C.F.R. § 3.321(b) 
(2010).  After the Director considered and denied the TDIU and 
extraschedular ratings, the Appeals Management Center (AMC) 
issued a September 2010 supplemental statement of the case 
(SSOC). 

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2007.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The rating criteria reasonably describe the level of severity and 
symptomatology of the Veteran's right knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular rating in 
excess of 30 percent for a right knee disability are not met. 38 
C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim. VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had also held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the claimant 
that, to substantiate such a claim: 1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; 2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; 3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and 4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2). 
Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 
2009).  The generic first, third, and fourth elements of the 
veteran's court's decision were not disturbed by the Federal 
Circuit's decision.

A notice error is not prejudicial if the error did not affect the 
essential fairness of the adjudication and the purpose of the 
notice was not frustrated. Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007); George-Harvey v. Nicholson, 21 Vet. App. 
334, 339 (2007).

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984). Such an error affects the 
essential fairness of the adjudication. Id.; see Parker v. Brown, 
9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. United 
States, 83 F.3d 391 (Fed.Cir.1996).

Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, then 
it is not prejudicial. McDonough, supra; Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).

The Veteran was not given a separate notice on extraschedular 
ratings.  The Board finds no prejudice as the Veteran had actual 
knowledge concerning the evidence necessary to substantiate the 
claim.  In this regard, the Veteran's representative has argued 
such knowledge in the December 2010 Informal Hearing 
Presentation.  Additionally, the Board previously adjudicated the 
schedular aspect of the claim for an increased rating.  A 
November 2008 letter told the Veteran that he could substantiate 
the claims with evidence that the disabilities had worsened and 
with evidence of their impact on employability.  The Veteran's 
hearing testimony demonstrated that he has actual knowledge that 
he could substantiate the claims with evidence on their impact on 
daily life. 

The October 2003 and March 2006 letters provided examples of 
evidence he could submit to substantiate the claim.  
Moreover, the Board's remand discussed the criteria for an 
extraschedular rating.  While post-decisional documents, such as 
a Board remand, cannot generally provide legally sufficient VCAA 
notice, the Board remand served to put the Veteran on notice as 
to what was required.  

Furthermore, the claim was remanded only so that the Director of 
VA's Compensation and Pension Service could consider the issue of 
entitlement to extraschedular ratings in accordance with 38 
C.F.R. § 3.321(b).  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are rendered 
moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The RO and AMC made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims. 38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002). Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  The RO and AMC also afforded the 
Veteran a VA examination of his right knee disability.  The AMC 
also obtained an opinion of the Director of VA's Compensation and 
Pension Service regarding whether the Veteran's right knee 
disability warranted an extraschedular rating in excess of 30 
percent.

Extraschedular Rating for a Right Knee Disability 

The Veteran asserts that his right knee disability interferes 
with his employability such that the assignment of an 
extraschedular rating in excess of 30 percent is warranted.  

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter. Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2010).

The Board's remand for extraschedular consideration was premised 
on prior case law indicating that the question of entitlement to 
an extraschedular rating was raised when there was evidence that 
the disability caused marked interference with employment. See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability. Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary. Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization". Id.

In this case, the Board previously determined that the Veteran 
raised the question of whether he was entitled to an increased 
evaluation on an extraschedular basis.  See BVA Decision, May 
2010.  It thus referred the claim to the Director of VA's 
Compensation and Pension Service on an extraschedular basis.  In 
September 2010, after reviewing the claims file, the Director 
determined that such an evaluation was not assignable because the 
Veteran's right knee disability picture was not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  

Because the Director has adjudicated entitlement to an 
extraschedular rating, the Board may now consider this question.  
The threshold issue is whether the rating criteria adequately 
contemplate the Veteran's disability. Thun.

Here, the Board finds that the schedular criteria reasonably 
describe the level of severity of the Veteran's right knee 
disability. See 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5055, 
5256, 5261, 5262 (2010).  Under Diagnostic Code 5055 (Knee 
replacement (prosthesis)), a minimum 30 percent rating is 
assigned when the evidence shows that there are intermediate 
degrees of residual weakness, pain, or limitation of motion (rate 
by analogy to diagnostic codes 5256, 5261, or 5262).  A 60 
percent rating is assigned when the evidence shows that there are 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  

In this case, a July 2006 VA examination showed that the Veteran 
walked with a limp and was able to stand on his toes and heels 
but with some difficulty.  His extension was limited to 5 
degrees.  It was estimated that after prolonged standing, 
walking, and repetitive use, the range of motion of the right 
knee was limited to 10 degrees.  His right knee flexion was to 
130 degrees and it was estimated to decrease to 120 degrees after 
prolonged standing, walking, and repetitive use.  Motor strength 
was within normal limits. 

Most recently, a March 2009 VA examination showed that the 
Veteran had full extension and flexion of the right knee.  
Furthermore, there was no additional limitation of motion after 
three repetitions; range of motion produced no pain, fatigue, 
lack of endurance, or incoordination; strength was normal; there 
was no warmth, swelling, effusion, or tenderness upon 
examination; and no objective findings of instability were 
present.  The Veteran did complain of low to moderate pain and 
ambulated with a cane.  His right leg dragged slightly.  He 
stated that he was unable to engage in sports and exercise and 
that driving long distances was difficult.  The Veteran also 
reported having flare-ups that caused limitation of motion and 
functional loss due to pain and weakness; however, as noted 
above, the examiner's objective findings did not show that the 
Veteran suffered from any additional loss of motion due to pain 
or instability.  

Nothing in the treatment records on file indicate impairment more 
severe than what is documented in the aforementioned VA 
examinations.  

In sum, the evidence shows that the Veteran's right knee 
disability ( status post total knee replacement) is currently 
manifested by residual subjective pain/limitation of 
motion/weakness, but no objective findings relating to pain, loss 
of range of motion, weakness, fatigue, lack of endurance, 
incoordination, or instability.  The rating criteria under DC 
5055 include consideration of such impairment(s).  Given this 
fact, under Thun v. Peake, 22 Vet. App. at 118, the Board need 
not proceed further by determining whether the Veteran's right 
knee disability picture involves other related factors such as 
those outlined in 38 C.F.R. 3.321(b)(1).  Moreover, the Veteran's 
statements throughout the claims period, including during the 
November 2007 Board hearing, report residual pain/weakness/loss 
of motion, which are all symptoms already contemplated by the 
rating schedule.

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an extraschedular rating in excess of 
30 percent for a right knee disability are not met.  The evidence 
in this case is not in relative equipoise.  Rather, as a 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule is not for application and the claim must be 
denied.


ORDER

An extraschedular rating in excess of 30 percent for a right knee 
disability is denied.


REMAND

The Veteran contends that he is no longer able to work in his 
previous profession as a construction worker due to his service-
connected disabilities.  Service connection is currently in 
effect for the following:  Fracture, right tibia with right knee 
arthritis, status post total knee replacement, evaluated as 30 
percent disabling; diabetes mellitus, type II, evaluated as 20 
percent disabling; left knee arthritis associated with fracture, 
right tibia with right knee arthritis, status post total knee 
replacement, evaluated as 20 percent disabling; tinnitus, 
evaluated as 10 percent disabling; posttraumatic stress disorder, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as noncompensably disabling; right ankle fracture of 
the right tibia, evaluated as noncompensably disabling; and left 
ankle strain associated with fracture right tibia with right knee 
arthritis, status post total knee replacement, evaluated as 
noncompensably disabling.  His combined total rating is 60 
percent.  

The Veteran does not currently meet the percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  Notwithstanding the 
provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a 
TDIU in all cases where a service connected disability causes 
unemployability regardless of the percentage evaluations. 38 
C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it 
must remand the case so that the claim can be considered by VA's 
Director of Compensation and Pension. Bowling v. Principi, 15 
Vet. App. 1 (2001).

In accordance with the provisions of 38 C.F.R. § 4.16(b), the 
Board referred the TDIU claim to the Director of Compensation and 
Pension in May 2010.  In September 2010, the Director determined 
that the evidence did not demonstrate that the Veteran was unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected right knee disability, and thus, TDIU 
had not been established.  

While the Director considered whether a TDIU rating was warranted 
with respect to the right knee disability, he failed to account 
for the Veteran's other service-connected disabilities, namely 
diabetes mellitus, left knee arthritis, PTSD, and tinnitus.  
Indeed, the Director's Administrative Review is clearly limited 
to discussion/consideration of the right knee disability and its 
symptomatology only.  Again, because the Director has adjudicated 
entitlement to a TDIU rating under 4.16(b), the Board may now 
consider the question of whether a TDIU rating is warranted.  
However, in light the Veteran's assertion that all of his 
service-connected disabilities contribute to his unemployability, 
and further considering the inadequacy of the September 2010 
Administrative Review, the Board finds that a VA opinion should 
be obtain upon remand to address the overall effect of the 
service-connected disabilities on his ability to obtain and 
retain employment. See Appellant's Post-Remand Brief, December 
2010


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service- connected disabilities on 
his unemployability.

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities (right knee arthritis, 
status post total knee replacement; left knee 
arthritis;  PTSD, and tinnitus) jointly on 
the Veteran's employability.

The examiner should opine as to whether the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation for which he would otherwise be 
qualified.

Finally, if the Veteran's service- connected 
disabilities do not cumulatively render him 
unemployable, the examiner should suggest the 
type or types of employment in which the 
Veteran would be capable of engaging with his 
current service-connected disabilities, given 
his current skill set and educational 
background.

2. If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Thereafter, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


